                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CLARENCE Z. HOW ARD,                              )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:19-CV-2241-JMB
                                                  )
UNKNOWN NAMED CEO, et al.,                        )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This closed case is before the Court on plaintiffs post-dismissal motion for leave to file an

amended complaint.     For the following reasons, plaintiffs motion will be denied.

       On September 26, 2019, the Court dismissed plaintiffs complaint as legally frivolous

pursuant to 28 U.S.C. § 1915(e).     See ECF Nos. 7 and 8.      The Court found plaintiffs claims

were barred by the PLRA because he did not allege any physical injury.         Id.      In his motion to

amend the complaint, plaintiff states in full: "Come now Clarence Z. Howard hereby requests this

court to grant this motion to amend my original complaint under above cause number."

       Although a district court "should freely give leave [to amend] when justice so requires,

Fed. R. Civ. P. 15(a)(2), plaintiffs do not enjoy an absolute or automatic right to amend a deficient

... [c]omplaint."    United States ex rel. Roop v. Hypoguard USA, Inc., 559 F.3d 818, 822 (8th

Cir. 2009) (internal quotation omitted).     Moreover, "interests of finality dictate that leave to

amend should be less freely available after a final order has been entered."         Id. at 823.   "Post-

dismissal motions to amend are disfavored."      In re Medtronic, Inc., Sprint Fidelis Leads Prods.

Liab. Litig., 623 F.3d 1200, 1208 (8th Cir. 2010).
       Plaintiff has not attached a proposed amended complaint to his motion for leave.   Nor has

he explained how he would correct the deficiencies in the original complaint.     The Court will

therefore deny his post-dismissal motion for leave to amend.

       Accordingly,

       IT IS HEREBY ORDERED plaintiffs motion for leave to file an amended complaint is

DENIED.     [ECF No. 10]

       Dated this /6-t1ay of October, 2019.




                                         RONNIE L. WHITE
                                         UNITED STATES DISTRICT JUDGE




                                               -2-
